  Case 1:19-cv-11467-PGG-OTW Document 19 Filed 05/06/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARCOS CALCANO, ON BEHALF OF
HIMSELF AND ALL OTHER PERSONS
SIMILARLY SITUATED,                                              ORDER

                          Plaintiffs,                      19 Civ. 11467 (PGG)

            - against -

BEST BUY CO., INC.,

                          Defendant.

PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the following schedule will apply to

Defendant’s motion to dismiss:

              1. Defendants’ motion is due on May 27, 2020;

              2. Plaintiff’s opposition is due on June 17, 2020; and

              3. Defendants’ reply, if any, is due on June 24, 2020.

              The Clerk of Court is directed to terminate the motion (Dkt. No. 17).

Dated: New York, New York
       May 6, 2020
